

116 HR 1592 IH: Cybersecurity Skills Integration Act
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1592IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Mr. Langevin (for himself and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to establish a pilot program to award competitive grants for
			 the integration of cybersecurity education, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cybersecurity Skills Integration Act. 2.PurposeThe purpose of this Act is to improve the cybersecurity competencies of the critical infrastructure workforce, particularly operators of critical infrastructure technology, by developing postsecondary career and technical education programs that integrate cybersecurity education.
		3.Cybersecurity education grants
 (a)In generalFrom the amounts made available to carry out this Act, the Secretary of Education shall, not later than 1 year after the date of enactment of this Act, establish a pilot program under which the Secretary shall award grants, on a competitive basis, to eligible partnerships for—
 (1)the development and implementation of postsecondary career and technical education programs that incorporate cybersecurity education and prepare individuals to meet workforce needs in critical infrastructure sectors; and
 (2)the integration of cybersecurity education into existing postsecondary career and technical education programs that prepare individuals to meet workforce needs in critical infrastructure sectors.
 (b)Consultation and coordinationIn awarding grants under this Act, the Secretary shall consult with the Secretary of Labor, the Director of the National Institute of Standards and Technology, and the Secretary of Homeland Security, to determine the greatest workforce needs in critical infrastructure sectors.
 (c)Grant amountThe amount of any grant made under this Act shall not exceed $500,000 in any fiscal year. (d)ApplicationsTo be eligible to receive a grant under this Act, an eligible partnership shall submit an application to the Secretary at such time, in such manner, containing such information as the Secretary may reasonably require, and including a description of—
 (1)the roles and responsibilities of each partner in the eligible partnership, and each partner’s capacity to support the postsecondary career and technical education program to be developed and implemented with funds awarded under this Act, or the postsecondary career and technical education program into which cybersecurity education will be integrated with funds awarded under this Act;
 (2)the critical infrastructure sector or sectors that such postsecondary career and technical education program prepares individuals to enter;
 (3)the in-demand occupation within such sector or sectors that such postsecondary career and technical education program prepares individuals to enter;
 (4)the workforce needs of such critical infrastructure sector or sectors, including cybersecurity workforce needs, and how the postsecondary career and technical education program will meet such workforce needs;
 (5)how the eligible partnership will incorporate cybersecurity education aligned to the National Institute of Standards and Technology Special Publication 800–181, National Initiative for Cybersecurity Workforce Framework, into such postsecondary career and technical education program;
 (6)the work-based learning opportunities the eligible partnership will offer; (7)how such postsecondary career and technical education program will lead to a recognized postsecondary credential and employment in the critical infrastructure sector targeted by the postsecondary career and technical education program;
 (8)how such postsecondary career and technical education program will be sustained following the grant period;
 (9)how such postsecondary career and technical education program will promote diversity within the cybersecurity workforce in critical infrastructure sectors; and
 (10)any other purpose for which the eligible partnership intends to use funds awarded under this Act. (e)Regional diversityWhen awarding grants under this Act, the Secretary shall ensure that grants are awarded to eligible partnerships in different regions.
 (f)Reporting RequirementsAn eligible partnership that receives a grant under this Act shall annually submit a report to the Secretary that includes—
 (1)a description of how any funds awarded to the eligible partnership under this Act have been used during the period covered by the report;
 (2)the number of students who have received a recognized postsecondary credential during such period from the postsecondary career and technical education program into which cybersecurity education was incorporated using such funds, disaggregated by the subgroups of students described in section 1111(c)(2)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c)(2)(B)) and by each special population; and
 (3)the percentage of participants in unsubsidized employment in an in-demand occupation in a critical infrastructure sector targeted by the postsecondary career and technical education program after exiting the postsecondary career and technical education program.
 (g)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary to carry out this Act $10,000,000. (h)DefinitionsIn this Act:
 (1)Critical InfrastructureThe term critical infrastructure has the meaning given the term in section 1016(e) of the USA PATRIOT Act (42 U.S.C. 5195c(e)). (2)Cybersecurity educationThe term cybersecurity education shall mean education about ensuring the confidentiality, integrity, availability, and safety of information systems used in critical infrastructure sectors, including control systems and operational technology.
				(3)Eligible partnership
 (A)Required partnersThe term eligible partnership means a partnership that includes— (i)a postsecondary educational institution; and
 (ii)2 or more public or private employers, in a critical infrastructure sector, with demonstrated cybersecurity workforce needs, that is located in the region where the postsecondary career and technical education program will be developed and implemented with funds awarded under this Act.
 (B)Optional partnersThe partnership may also include one or more— (i)community stakeholders (such as local governments, nonprofit institutions, economic development organizations, planning agencies, labor organizations, or industry associations);
 (ii)local educational agencies (as the term is defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); and
 (iii)eligible agencies that are located in the region where the postsecondary career and technical education program will be developed and implemented with funds awarded under this Act.
 (4)Eligible agencyThe term eligible agency means a State board designated or created consistent with State law as the sole State agency responsible for the administration of career and technical education in the State or for the supervision of the administration of career and technical education in the State.
 (5)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (6)Postsecondary educational institutionThe term postsecondary educational institution means— (A)an institution of higher education (defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that provides not less than a 2-year program of instruction that is acceptable for credit toward an associate’s or bachelor's degree;
 (B)a tribally controlled college or university (defined in section 2(a)(4) of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1801(a)(4))); or
 (C)a nonprofit educational institution offering certificate or other skilled training programs at the postsecondary level.
 (7)Postsecondary career and technical education programThe term postsecondary career and technical education program means a coordinated, nonduplicative sequence of academic and technical content at the postsecondary level that—
 (A)addresses both academic and technical knowledge and skills, including employability skills; (B)is aligned with the needs of industries in the economy of the State, region, Tribal community, or local area;
 (C)progresses in specificity (beginning with all aspects of an industry or career cluster and leading to more occupation-specific instruction);
 (D)has multiple entry and exit points that incorporate credentialing; and (E)culminates in the attainment of a recognized postsecondary credential.
 (8)SecretaryThe term Secretary means the Secretary of Education. (9)Work based learningThe term work based learning means sustained interactions with industry or community professionals in real workplace settings, to the extent practicable, or simulated environments at an educational institution that foster in-depth, firsthand engagement with the tasks required in a given career field, that are aligned to curriculum and instruction.
 (10)Recognized Postsecondary CredentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (11)Special PopulationsThe term special populations means— (A)individuals with disabilities;
 (B)individuals from economically disadvantaged families, including low-income youth and adults; (C)individuals preparing for non-traditional fields;
 (D)single parents, including single pregnant women; (E)out-of-workforce individuals;
 (F)English learners; (G)homeless individuals described in section 11434a of title 42, United States Code;
 (H)youth who are in, or have aged out of, the foster care system; and (I)youth with a parent who—
 (i)is a member of the armed forces (as such term is defined in section 101(a)(4) of title 10, United States Code); and
 (ii)is on active duty (as such term is defined in section 101(d)(1) of such title). 